DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
No claims have been amended. Claims 1-16 have been examined.

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 
On p. 4 of the 11/18/2021 remarks, Applicant essentially argues with respect to the rejection under 35 USC § 112, that the claimed symbols                         
                            "
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                    ” and “L” are well understood by those of ordinary skill in the art to be “a zero-order regression coefficient.” Applicant has not provided any particular evidence in support of this assertion, and there remains no discussion of these symbols in the originally filed specification. Also, no discussion of a “zero-order regression coefficient” was found in the disclosure. As such, these symbols continue to be indefinite.
On pp. 5-7 of the remarks, Applicant essentially argues with respect to the rejection under 35 USC § 101, that the claims provide statutory subject matter. Applicant provides several arguments, addressed below.
On p. 5 of the remarks, Applicant essentially argues that the claimed “risk factors” when viewed as a whole “clearly lead to the practical application of medical data processing.” Applicant’s statement is conclusory and is not provided with any additional explanation or 
On pp. 6-7 of the remarks, Applicant essentially argues that given arguments with respect to the rejections under 35 USC § 103, the claim limitations are neither routine nor conventional and indicate an inventive concept. However, as indicated below, the argument with respect to 35 USC § 103 is not persuasive. Thus, this argument is moot.
On p. 7 of the remarks, Applicant argues that the claim limitations that were found to be well-understood, routine, or conventional have not been provided with associated evidence. However, MPEP 2106.05(g) clearly discusses data gathering and indicates at least In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989).
On p. 7 of the remarks, Applicant essentially argues that the claimed “risk factors” provide “physical” and “real world” components and provide implementations with a particular machine. However, the claim limitations fail to delineate any specific physical or real world components, and do not provide any implementations with a particular machine. Therefore, this argument is not persuasive.
On pp. 9-11 of the remarks, Applicant essentially argues with respect to the rejection of claims 1 and 9 under 35 USC § 103, that the cited art of record fails to teach calculating, for each of the first risk factors, respective correlation coefficients between the first risk factor and the plurality of second risk factors to determine correlation between the first risk factors and the second risk factors. Applicant explains that cited art of record Thiagarajan teaches correlation coefficients associated with disease attributes, but that one of ordinary skill would not be In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In this case, the rejection relies upon Ebadollahi to teach risk factor correlation, and looks to Thiagarajan for the specific teaching of correlation coefficients. That is, Thiagarajan was not relied upon to teach risk factor correlation. Therefore, Applicant’s argument is not persuasive.
Further arguments on p. 11 of the remarks are essentially dependent upon previous arguments, and are not persuasive for the same reasons indicated above.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6, 10 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
            
                "
                
                    
                        β
                    
                    
                        0
                    
                
            
        ” and “L”. These symbols are undefined in the claim. Additionally, the specification fails to provide a corresponding description. No interpretation is possible for these undefined symbols.
Claim 10 includes limitations similar to claim 2 as indicated above. Claims 6 and 14 are rejected as being dependent upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites: 
1. A method for determining an evaluation factor for a physiological condition, comprising steps of: 
obtaining a plurality of first risk factors based on knowledge for a physiological condition; 
obtaining a plurality of potential second risk factors based on clinical data for the physiological condition; 
performing logistic regression model analysis on the potential second risk factors to obtain second risk factors; 
calculating, for each of the first risk factors, respective correlation coefficients between the first risk factor and the plurality of second risk factors to determine correlation between the first risk factors and the second risk factors; and 
determining, based on the correlation between the first risk factors and the second risk factors, at least one first risk factor and at least one second risk factor that are valuable for the physiological condition to be evaluation factors for the physiological condition.
This sequence of steps is a process that, under its broadest reasonable interpretation, covers mathematical concepts along with performance of the limitation in the human mind. The performance of model analysis is essentially a process of considering a relationship between data elements of the model. This is a process that can be performed in the human mind. Also, the calculation of correlation coefficients is a mathematical process. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Finally, a determination that a risk factor is “valuable” is essentially a judgment that can be performed in the human mind. Accordingly, the limitations recite a judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings).
This judicial exception is not integrated into a practical application. The claim includes the additional elements regarding “obtaining … risk factors.” However, these elements are recited at a high-level of generality such that it amounts to simple data gathering (see MPEP 2106.05(g), e.g. In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)). 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of “obtaining … risk factors” amounts to no more than mere instructions for data gathering (see MPEP 2106.05(g), e.g. In re Grams, 888 F.2d 835, 839-40; 12 USPQ2d 1824, 1827-28 (Fed. Cir. 1989)). Mere data gathering cannot provide an inventive concept. The claim is not patent eligible.
	
Claim 9 is directed to an “apparatus” with limitations largely similar to claim 1. The analysis above applied to claim 9 as well. Claim 9 includes the additional limitations of “a storage device; and one or more processers coupled to the storage device, wherein the storage device is configured to store computer-executable instructions for causing the one or more processer to …” Other than reciting these implementation devices, nothing in the claim elements preclude the steps from practically being performed in the mind. This judicial exception is not integrated into a practical application. These elements are recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea 
Claims 2-3 and 10-11 recite mathematical equations which recite a judicial exception as explained above. Claims 4 and 12 are directed to additional analysis/consideration that can be performed in the human mind as explained above. Claims 5-8 and 13-16 are directed at describing the risk factors of the parent claims. These additional claims are directed to the same judicial exceptions of the parent claims. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and 

Claims 1, 3, 5-7, 9, 11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication 2013/0282390 by Ebadollahi et al. (“Ebadollahi”) in view of “Construction prognostic of models in the automated system of complex medical monitoring” by Gubarev et al. (“Gubarev”) and U.S. Patent 10,366,791 to Thiagarajan et al. (“Thiagarajan”).

In regard to claim 1, Ebadollahi discloses:
1. A method for determining an evaluation factor for a physiological condition, comprising steps of: 
obtaining a plurality of first risk factors based on knowledge for a physiological condition; See Ebadollahi, ¶ 0016, e.g. “a number of knowledge based risk factors may be received that are identified based on at least one of user input and knowledge sources.” Also see ¶ 0026, e.g. “Knowledge source 106 may be parsed and/or user input 108 may be received to identify knowledge based risk factors 110.” Also see ¶ 0060, e.g. “Knowledge sources may include, for example, veracious sources of information such as publications, medical literature, results of clinical trials, etc.”
obtaining a plurality of potential second risk factors based on clinical data for the physiological condition; See Ebadollahi, Fig. 1, element 102 “Personal Data.” Also see ¶ 
performing … regression model analysis on the potential second risk factors to obtain second risk factors; See Ebadollahi, Fig. 1, element 104 “Data driven risk factors.” Also see ¶ 0016, e.g. “The number of data driven risk factors and the number of knowledge based risk factors may be modeled as an objective function. In one embodiment, the objective function includes a linear regression objective under square loss.” Also see ¶ 0025, e.g. “Personal data 102 may be processed to identify data driven risk factors 104 using feature selection techniques.” See ¶ 0027, e.g. “In one embodiment, the SOR method is applied to select data driven risk factors.” Note that “SOR” is a form of regression. Also see ¶ 0043, e.g. “The objective function may be represented as a linear regression problem.”
Ebadollahi does not expressly disclose logistic regression. However, Gubarev teaches this. See Gubarev, bottom right column on p. 191, e.g. “The method of logistical regress (LR) is applied for forecasting conditions of an object [4, 5] connected with a finding average value of dependence of aposterior probabilities p(A) of development j-st, j =l,k, of diseases for L years from the influence of m risk factors [6]. H”. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Gubarev’s logistic regression with Ebadollahi’s risk factors in order to provide a forecast probability for risk factors as suggested by Gubarev.
calculating, for each of the first risk factors, respective correlation … between the first risk factor and the plurality of second risk factors to determine correlation between the first risk factors and the second risk factors; and See Ebadollahi ¶ 0037, e.g. “In a particularly useful embodiment, augmentation module 218 applies the SOR model. The SOR model ensures that the data driven risk factors are highly predictive of the adverse condition of interest. The SOR model further ensures that there is little to no correlation between the data driven risk factors and the knowledge driven risk factors, so that the data driven risk factors do indeed contribute to new understanding of the condition and potentially lead to new treatment or management options.”
Ebadollahi does not expressly disclose correlation coefficients. However, this is taught by Thiagarajan. See Thiagarajan col. 4, lines 44-54, e.g. “In the correlation phase, as described in greater detail below, a correlation matrix may be generated to allot a correlation value "r" to each attribute for a disease. … correlation coefficient may be calculated.” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Thiagarajan’s coefficients with Ebadollahi’s correlation in order to assist in determining a risk as suggested by Thiagarajan (see at least Fig. 3).
determining, based on the correlation between the first risk factors and the second risk factors, at least one first risk factor and at least one second risk factor that are valuable for the physiological condition to be evaluation factors for the physiological condition. See Ebadollahi ¶ 0034, e.g. “Validating may include removing risk factors from further consideration that are found to be irrelevant based on statistical data. For 

In regard to claim 2, it is noted that full interpretation of the claimed limitations could not be made as indicated in the above rejection under 35 USC § 112. Nonetheless, the following observations are made:
Ebadollahi and Gubarev also teach:
2. The method of claim 1, wherein a calculation formula for performing logistic regression model analysis on the potential second risk factors is: 
                
                    F
                    
                        
                            x
                        
                    
                    =
                    
                        
                            
                                
                                    ⅇ
                                
                                
                                    t
                                
                            
                        
                        
                            
                                
                                    1
                                    +
                                    
                                        
                                            ⅇ
                                        
                                        
                                            t
                                        
                                    
                                
                            
                        
                    
                     
                    =
                    
                        
                            1
                        
                        
                            
                                
                                    1
                                    +
                                    
                                        
                                            ⅇ
                                        
                                        
                                            -
                                            t
                                        
                                    
                                
                            
                        
                    
                     
                    ,
                     
                    t
                    =
                     
                    
                        
                            β
                        
                        
                            0
                        
                    
                    +
                    
                        
                            β
                        
                        
                            1
                        
                    
                    
                        
                            x
                        
                        
                            1
                        
                    
                    +
                    
                        
                            β
                        
                        
                            2
                        
                    
                    
                        
                            x
                        
                        
                            2
                        
                    
                
                             
                    +
                     
                    L
                
                             
                    +
                     
                    
                        
                            β
                        
                        
                            n
                        
                    
                    
                        
                            x
                        
                        
                            n
                        
                    
                
             ,
where x1, x2, … xn are the potential second risk factors, n is the number of the potential second risk factors, and                         
                            
                                
                                    β
                                
                                
                                    1
                                
                            
                        
                    ,                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                    ,                         
                            
                                
                                    β
                                
                                
                                    3
                                
                            
                        
                    , …,                         
                            
                                
                                    β
                                
                                
                                    n
                                
                            
                             
                        
                    are regression coefficients corresponding to the potential second risk factors. See Gubarev, bottom right column on p. 191, depicting a similar logistic regression equation and analysis.

In regard to claim 3, Ebadollahi and Thiagarajan also teach:
3. The method of claim 1, wherein the correlation coefficient r between the first risk factor and the second risk factors is calculated using a calculation formula: 
                
                    r
                    =
                     
                    
                        
                            
                                
                                    ∑
                                    
                                        i
                                        =
                                        1
                                    
                                    
                                        n
                                    
                                
                                
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            x
                                        
                                        -
                                    
                                    )
                                    (
                                    
                                        
                                            y
                                        
                                        
                                            i
                                        
                                    
                                    -
                                    
                                        
                                            y
                                        
                                        -
                                    
                                    )
                                
                            
                        
                        
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        x
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        x
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                            
                                
                                    
                                        ∑
                                        
                                            i
                                            =
                                            1
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            
                                                (
                                                
                                                    
                                                        y
                                                    
                                                    
                                                        i
                                                    
                                                
                                                -
                                                
                                                    
                                                        y
                                                    
                                                    -
                                                
                                                )
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
            
where X=(x1, x2, …, xn) and Y=(y1, y2, …, in) are first risk factor data and second risk factor data, respectively, x and y are average values of X and Y, respectively, and n is the number of samples for the first risk factor and the number of samples for the second risk factor. See Thiagarajan, col. 4, lines 55-60, depicting the formula for the sample correlation coefficient. Note that Thiagarajan’s formula simply a rearranged form of the claimed formula as discussed with regard to Pearson’s correlation coefficient at https://en.wikipedia.org/wiki/Pearson_correlation_coefficient (see Eq. 3 as well as the rearranged form which corresponds to Thiagarajan’s equation).

In regard to claim 5, Ebadollahi also discloses:
5. The method of claim 1, wherein the plurality of first risk factors based on knowledge comprise evaluation factors extracted from medical journals or literature that have been used for evaluating the physiological condition; and See Ebadollahi, ¶ 0060 as cited above.
the plurality of second risk factors based on clinical data comprise at least one of personal general information, clinical diagnostic information, drug information, laboratory information and physiological index information. See Ebadollahi, ¶ 0025 as cited above.

In regard to claim 6, parent claim 2 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 7, parent claim 3 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claim 9, Ebadollahi discloses:
9. An apparatus for determining an evaluation factor for a physiological condition, comprising: a storage device; and one or more processors coupled to the storage device, wherein the storage device is configured to store computer-executable instructions for causing the one or more processor to: See Fig. 2, depicting an apparatus with storage 212 and processor 224. Also see ¶ 0023, e.g. “computer program instructions.”
All further limitations of claim 9 have been addressed in the above rejection of claim 1.

In regard to claim 10, it is noted that full interpretation of the claimed limitations could not be made as indicated in the above rejection under 35 USC § 112. Nonetheless, the observations provided above in reference to claim 2 apply.

In regard to claims 11 and 13-15, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 3 and 5, respectively.

Claims 4, 8, 12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ebadollahi, Gubarev, and Thiagarajan as applied above, and further in view of U.S. Patent Application Publication 20140058743 by Snider et al. (“Snider”).


4. The method of claim 1, wherein the first risk factor and the second risk factor between which the correlation coefficient is smaller than 0.7 are determined to be the evaluation factors for the physiological condition. However, this is taught by Snider. See Snider, ¶ 0123, e.g. “the markers included in the model are mutually exclusive (independent or not co-linear; a correlation coefficient around 0.7 or higher is usually considered as evidence of colinearity).” It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use Snider’s coefficient value with the correlation coefficients of Ebadollahi and Thiagarajan in order to ensure that the factors are mutually exclusive as suggested by Snider.

In regard to claim 8, parent claim 4 is addressed above. All further limitations have been addressed in the above rejection of claim 5.

In regard to claims 12 and 16, parent claim 9 is addressed above. All further limitations have been addressed in the above rejections of claims 4 and 5, respectively.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Application Publication 2016/0283679 by Hu et al. See ¶ 0022, e.g. “Training patient data 102 and individual patient data 104 are input to predictive 
U.S. Patent 9,274,126 to Adourian et al. See col. 12, lines 59-62, e.g. “The likelihood-ratio test was used to determine whether a logistic regression model that included the variable of interest provided a better fit than did a logistic regression model without the variable.”
U.S. Patent Application Publication 2015/0332014 by Konno et al., which teaches correlation coefficient calculation of risk factors to determine correlation. See ¶ 0050, e.g. “Then, the model generation unit 12 displays a display screen representing the calculated correlation coefficient or the correlation model on the display unit 14.” Also see ¶ 0051, e.g. “A user can grasp the attribute that is highly related with a target disease (high blood pressure in the present example) with reference to the display screen.”
U.S. Patent Application Publication 2003/0174873 by Giger et al. teaches regression analysis to correlate risk (see ¶ 0130).

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li B Zhen can be reached on (571)272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/James D. Rutten/            Primary Examiner, Art Unit 2121